Shepley, C. J.
— The lease of the farm from Paul Adams to Solomon B. Morse, and a written notice to quit from the former to the latter, were, by the agreed statement, to make a part of it. No copies of these documents have been furnished. Application has been made to the clerk of the county courts and to the present counsel of the parties for copies or dates of those papers without success; and the case, long pending, remains to be decided according to the light afforded.
It is agreed, that the lease to Morse had expired and that a written notice to quit had been given before the defendants entered for the landlord and took the hay claimed by the plaintiff through Morse.
Admitting the notice to quit to have been of no effect upon the rights of the parties, which is-the most that can be alleged beneficially for the plaintiff, Morse would be left in possession of the farm after the expiration of a lease of it for a definite time, and without' any evidence, that it had not expired shortly before that time.
When a tenancy is limited to a definite time, the landlord may enter immediately upon its termination. Clapp v. Paine, 18 Maine, 264; Preble v. Hay, 32 Maine, 456. He may, by delay to enter, allow the tenant to acquire the rights of a tenant at will, upon the presumption that he acquiesced in his continued possession; but the burden of proof of this is upon the plaintiff, and there is nothing in the agreed statement, as presented, authorizing such a conclusion.

Plaintiff nonsuit.

Howard, Rice, Hathaway and Cutting, J. J., concurred.